1

2

3

4                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
5                                     AT TACOMA

6    VITRUM INDUSTRIES LTD,
                                                        Case No. C20-265 RSL-TLF
7                            Plaintiff,
           v.                                           ORDER DENYING PLAINTIFF’S
8                                                       MOTIONS
     ARCADIA INC,
9
                             Defendant.
10

11          The Court, having reviewed the Report and Recommendation of Judge Theresa

12   L. Fricke, United States Magistrate Judge, objections to the report and

13   recommendation, if any, and the remaining record, does hereby find and ORDER:

14
           (1)   The Court adopts the Report and Recommendation;
15
           (2)   Plaintiff’s motion for partial summary judgment (Dkt. 29) and plaintiff’s
16               motion for summary judgment (Dkt. 39) are denied; and

17         (3)   The Clerk is directed to send a copy of this Order to the parties.

18

19         Dated this 21st day of June, 2021.
20

21

22
                                                     Robert S. Lasnik
                                                     United States District Judge
23

24

25

     ORDER DENYING PLAINTIFF’S MOTIONS - 1
